Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of the 23rd day
of July, 1998, by and among Inet Technologies, Inc., a Delaware corporation (the
“Company”), and each of Samuel S. Simonian, Elie S. Akilian and Mark A.
Weinzierl (each, a “Stockholder” and collectively, the “Stockholders”).

 

RECITALS:

 

WHEREAS, the Company wishes to facilitate the future sale of shares by the
Stockholders; and

 

WHEREAS, the Company understands the difficulty of transferring shares which
have not been registered.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Stockholders
hereby agree as follows:

 

Section 1.    Registration Rights.

 

1.1    Definitions.    For purposes of this Section 1:

 

(a)  The term “1933 Act” means the Securities Act of 1933, as amended.

 

(b)  The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(c)  The term “Form S-3” means such form under the 1933 Act as in effect on the
date hereof or any registration form under the 1933 Act subsequently adopted by
the SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

 

(d)  The term “Holder” means any person owning Registrable Shares or any
assignee thereof in accordance with Section 1.10 hereof.

 

(e)  The terms “register”, “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act, and the declaration or
ordering of effectiveness of such registration statement or document.

 

(f)  The term “Registrable Shares” means (i) shares of Common Stock of the
Company held by the Stockholders and their affiliates listed on Schedule I
hereto and (ii) any Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with



--------------------------------------------------------------------------------

respect to, or in exchange for or in replacement of the shares referenced in (i)
above, excluding in all cases, however, any Registrable Shares sold by the
Stockholder in a transaction in which such Stockholder’s rights under this
Section 1 are not assigned.

 

(g)  The term “SEC” means the Securities and Exchange Commission.

 

1.2    Company Registration.    If (but without any obligation to do so) the
Company proposes to register (including for this purpose a registration effected
by the Company for its own account or for stockholders other than the
Stockholders) any of its stock or other securities under the 1933 Act (other
than a registration relating solely to the sale of securities to participants in
a Company stock plan or a registration on Form S-4 or any other form which does
not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Shares), the Company shall, at such time, promptly give each of the Holders
written notice of such registration. Upon the written request of any one or more
of the Holders given within twenty (20) days after mailing of such notice by the
Company, then, subject to Section 1.6 hereof, the Company shall cause to be
registered under the 1933 Act all of the Registrable Shares that any such Holder
has requested to be registered.

 

1.3    Request for Registration.

 

(a)  At any time after the date which is at least six (6) months after the
effective date of the first registration statement for a public offering of
securities of the Company (other than a registration statement relating either
to the sale of securities to employees of the Company pursuant to a stock
option, stock purchase or similar plan or a transaction effected under SEC Rule
145), each Stockholder on two occasions may deliver to the Company a written
request that the Company file a registration statement under the 1933 Act
covering the registration of Registrable Securities with an anticipated
aggregate offering price, net of underwriting discounts and commissions, not
less than $20,000,000, in which case the Company shall:

 

(i)  within ten (10) days of the receipt thereof, give written notice of such
request to all Holders; and

 

(ii)  effect as soon as practicable, and in any event within 60 days of the
receipt of such request, the registration under the 1933 Act of all Registrable
Securities which the Holders request to be registered, subject to the
limitations of subsection 1.3(b), within twenty (20) days of such notice by the
Company.

 

(b)  If the Stockholder(s) initiating the registration request hereunder (the
“Initiating Stockholders”) intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to subsection 1.3(a) and the
Company shall include such information in the written notice referred to in
subsection 1.3(a). The underwriter will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Stockholders.
In such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the

 

2



--------------------------------------------------------------------------------

inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by the Initiating Stockholders [holding a majority of
the Registrable Shares requested to be included in such registration] and such
Holder) to the extent provided herein. All Holders proposing to distribute their
securities through such underwriting shall (together with the Company) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting. Notwithstanding any other provision
of this Section 1.3, if the underwriter advises the Initiating Stockholders in
writing that marketing factors require a limitation of the number of shares to
be underwritten, then the Initiating Stockholders shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Stockholders, in proportion (as nearly as practicable) to the amount
of Registrable Securities of the Company owned by each Holder; provided,
however, that the number of shares of Registrable Securities to be included in
such underwriting shall not be reduced unless all other securities are first
entirely excluded from the underwriting.

 

(c)  Notwithstanding the foregoing, if the Company shall furnish to the
Initiating Stockholders requesting a registration statement pursuant to this
Section 1.3, a certificate signed by the Chief Executive Officer of the Company
stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its stockholders
for such registration statement to be filed and therefore is essential to defer
the filing of such registration statement, the Company shall have the right to
defer taking action with respect to such filing for a period of not more than
120 days after receipt of the request of the Initiating Stockholders; provided,
however, that the Company may not utilize this right more than once in any
twelve-month period.

 

(d)  In addition, the Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.3:

 

(i)  After the Company has effected a total of six registrations pursuant to
this Section 1.3 (no more than two of which registrations may be initiated by
any one Stockholder) and such registrations have been declared or ordered
effective; or

 

(ii)  During the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date one
hundred eighty (180) days after the effective date of, a registration subject to
Section 1.2 hereof; provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective.

 

1.4    Expenses of Company Registration.    The Company shall bear and pay all
expenses incurred in connection with any registration, filing or qualification
of Registrable Shares with respect to a registration pursuant to Section 1.2,
including (without limitation) all registration, filing and qualification fees,
printers and accounting fees relating or apportionable thereto and the fees and
disbursements of counsel for the Company in its capacity as counsel to the
selling Stockholders hereunder, but excluding underwriting discounts and
commissions relating to Registrable Shares.

 

3



--------------------------------------------------------------------------------

 

1.5    Expenses of Demand Registration.    All expenses other than underwriting
discounts and commissions incurred in connection with registrations, filings or
qualifications pursuant to Section 1.3, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, fees
and disbursements of counsel for the Company, and the reasonable fees and
disbursements (not to exceed $20,000) of a single counsel for the selling
Holders, if the Holders desire to employ counsel, shall be borne by the Company;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 1.3 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
participating holders shall bear such expenses), unless the Holders of a
majority of the Registrable Securities agree to forfeit their right to one
demand registration pursuant to Section 1.3.

 

1.6    Underwriting Requirements.    In connection with any offering involving
an underwriting of shares of the Company’s capital stock, the Company shall not
be required under Section 1.2 to include any of the Holders’ securities in such
underwriting unless they accept the terms of the underwriting as agreed upon
between the Company and the underwriters selected by it (or by other persons
entitled to select the underwriters), and then only in such quantity as the
underwriters determine in their sole discretion will not, jeopardize the success
of the offering by the Company. If the total amount of securities, including
Registrable Shares, requested by stockholders to be included in an offering
effected under Section 1.2 exceeds the amount of securities that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Shares, which the
underwriters determine in their sole discretion will not jeopardize the success
of the offering (the securities so included to be apportioned pro rata among the
Holders according to the total amount of securities entitled to be included
therein owned by each Holder or in such other proportions as shall mutually be
agreed to by such Holders, provided that in no event shall any shares being sold
by a Holder be excluded from such offering until all shares which other
stockholders (other than Holders) propose to include in such offering are first
excluded).

 

1.7    Furnish Information.    It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Shares that the Holders shall furnish to the Company
such information regarding the Holders, the Registrable Shares held by the
Holders, and the intended method of disposition of such securities as shall be
required to effect the registration of the Registrable Shares.

 

1.8    Delay of Registration.    No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

 

1.9    Indemnification.    In the event any Registrable Shares are included in a
registration statement under this Section 1:

 

(a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder from and against any losses, claims, damages, or
liabilities (or actions in respect thereof) (joint or several) (including
reasonable legal or other out-of-pocket expenses

 

4



--------------------------------------------------------------------------------

incurred by such Holder as a consequence of any such loss, claim, damage or
liability (or actions in respect thereof)) to which they may become subject
under the 1933 Act, the 1934 Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto; (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, or any rule or
regulation promulgated under the 1933 Act, or the 1934 Act; provided, however,
that the indemnity agreement contained in this subsection 1.9(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action in respect thereof if such settlement is effected without the consent of
the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or action in respect thereof to the extent that it arises out of or is based
upon a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
a Holder.

 

(b)  To the extent permitted by law, each of the Holders, severally and not
jointly, will indemnify and hold harmless the Company, each of its directors,
each of its officers who has signed the registration statement, each person, if
any, who controls the Company within the meaning of the 1933 Act, any other
holder selling securities in such registration statement, against any losses,
claims, damages, or liabilities (or actions in respect thereof) (joint or
several) to which any of the foregoing persons may become subject (including
reasonable legal or other out-of-pocket expenses incurred by any such person as
a consequence of any such loss, claim damage or liability (or action in respect
thereof)), under the 1933 Act, or the 1934 Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by such Holder expressly for
use in connection with such registration; and such Holder will pay any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this subsection 1.9(b), in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 1.9(b) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of such Holder, which
consent shall not be unreasonably withheld.

 

(c)  Promptly after receipt by an indemnified party under this Section 1.9 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.9, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees

 

5



--------------------------------------------------------------------------------

and expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 1.9, but the omission
so to deliver written notice to the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 1.9.

 

(d)  If the indemnification provided for in this Section 1.9 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

 

(e)  The obligations of the Company and Holders under this Section 1.9 shall
survive the completion of any offering of Registrable Shares in a registration
statement under this Section 1, and otherwise.

 

1.10    Reports Under the 1934 Act.    With a view to making available to the
Stockholders the benefits of Rule 144 promulgated under the 1933 Act and any
other rule or regulation of the SEC that may at any time permit the Stockholder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3, the Company agrees to:

 

(a)  make and keep public information available, as those terms are understood
and defined in SEC Rule 144;

 

(b)  file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act; and

 

(c)  furnish to a Stockholder, so long as such Stockholder owns any Registrable
Shares, forthwith upon request (i) a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144, the 1933 Act and
the 1934 Act, or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company, and (iii) such other information as may be reasonably requested in

 

6



--------------------------------------------------------------------------------

availing such Stockholder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.

 

1.11    Assignment of Registration Rights.    The rights to include Registrable
Shares in a registered offering pursuant to Section 1.2 or 1.3 may be assigned
by a Holder of Registrable Shares to another person who receives at least 10,000
Registrable Shares from the transferring Holder.

 

1.12    Termination of Registration Rights.    No Holder shall be entitled to
exercise the registration rights provided for in Sections 1.2 or 1.3 after the
earlier to occur of (i) October 1, 2003, or (ii) the date on which such Holder
may sell all of the Registrable Securities held by such Holder in any 90-day
period pursuant to the terms of SEC Rule 144 as such rule is then in effect.

 

Section 2.    Covenant of the Stockholders.

 

Each of the Stockholders covenant and agree that such Stockholder shall comply
in all respects with the requirements of the 1933 Act and the 1934 Act,
including the rules and regulations promulgated thereunder, in the sale of
Registrable Shares.

 

Section 3.    Miscellaneous.

 

3.1    Successors and Assigns.    Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Shares). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

3.2    Governing Law.    This Agreement shall be governed by and construed under
the laws of the State of Texas, without giving effect to conflicts of law
principles.

 

3.3    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.4    Titles and Subtitles.    The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

3.5    Notices.    All notices and other communications hereunder shall be in
writing and shall be given personally or by commercial delivery service, or
mailed by registered or certified mail (return receipt requested) or sent via
facsimile (with confirmation of receipt) to the parties, addressed as follows:

 

7



--------------------------------------------------------------------------------

 

To the Company:






 

Inet Technologies, Inc.

1255 West 15th Street, Suite 600

Plano, Texas 75075-7270

Attention: William Mina, Senior Vice President

                   and Chief Financial Officer

Fax: 972/578-6113

 

With a copy to:

 

Brobeck, Phleger & Harrison LLP

301 Congress Avenue, Suite 1200

Austin, Texas 78701

Attention: Carmelo M. Gordian, Esq.

Fax: 512/477-5813

To the Stockholders:

 

c/o such Stockholder at the Company or such Stockholder’s most recent home
address shown on the Company’s records

 

, or such other address as such party shall have specified pursuant to this
Section. Notice given by personal delivery, courier service or mail shall be
effective upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt of not received during the
recipient’s normal business hours. All notices by telecopier should be confirmed
promptly after transmission in writing by certified mail or personal delivery.

 

3.6    Amendments and Waivers.    Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Stockholders holding a majority of
the Registrable Shares held by the Stockholders.

 

3.7    Severability.    If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

3.8    Entire Agreement.    This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

 

[Signature page follows.]

 

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

INET TECHNOLOGIES, INC.

By:

 

/s/    William Mina

--------------------------------------------------------------------------------

   

William Mina, Senior Vice President and

Chief Financial Officer

 

STOCKHOLDERS:

/s/    Samuel S. Simonian

--------------------------------------------------------------------------------

SAMUEL S. SIMONIAN

 

/s/    Elie S. Akilian

--------------------------------------------------------------------------------

ELIE S. AKILIAN

 

/s/    Mark A. Weinzierl

--------------------------------------------------------------------------------

MARK A. WEINZIERL

 



--------------------------------------------------------------------------------

 

Schedule I

 

Affiliates of Stockholders

 

Natalie Akilian

c/o Elie Akilian

 

Michael Akilian

c/o Elie Akilian

 

Sevahn Simonian

c/o Samuel Simonian

 

Gahreen Simonian

c/o Samuel Simonian

 

Nelly Simonian

c/o Samuel Simonian

 

10